Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including the direction of gaseous flow ejection of said first turbojet is normal to a plane that is parallel to the surfaces. By contrast, Duru (US 10464671 B1) as modified by Klima (US 20030197089 A1) discloses a device for propelling a passenger, the device comprising: a body including a platform having surfaces configured to receive a respective foot or shoe of the passenger, a turbojet thrust unit, and wherein the body comprises support means of the thrust unit cooperating with the platform and arranged to support the thrust unit, the body and thrust unit being arranged such that the surfaces of the platform are positioned on opposite sides of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surfaces and the thrust unit being arranged such the direction of gaseous flow ejection is parallel to a plane that is parallel to the surfaces. However, modified Duru fails to mention the direction of the gaseous flow ejection of the first turbojet of the thrust unit is normal to a plane that is parallel to the surfaces. Therefore, it would have not been obvious to incorporate prior art which disclose personal flying vehicles, in particular flying vehicles having platforms for supporting passengers as well as thrust units arranged on opposing sides of the platforms and inboard relative to platform surfaces for supporting the feet/shoe of passengers in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642